       Case 5:19-cv-00323-BD Document 36 Filed 01/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ANDREW ALEXANDER                                                       PLAINTIFF
Reg #32500009

V.                        CASE NO. 5:19-CV-323-BD

DALLAS COUNTY DETENTION CENTER, et al.                              DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED, this 21st day of January, 2021.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
